DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8, and 11 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (“Multi-Channel Multi-Distance…” – cited by Appilcant). Phan et al. discloses (references in parentheses apply to this document; line numbers are counted consecutively from the beginning of the respective section if not mentioned otherwise) an apparatus for non-invasively determining the blood oxygen saturation within a subject's tissue, comprising: at least one light source for transmitting a light signal into the subject's tissue (see section 2.1, Il. 2-3 and fig. 1(a)); at least one light detector for detecting the light signal from the light sources after it has passed through the subject's tissue (see section 2.1, Il.18-20 and fig.1(a)), wherein the one or more light sources and the one or more light detectors are configured to measure the attenuation of the light signal at two or more light source to detector distances (see section 2.1, Il. 1-2; p. 4430, Il. 9-10 of said page); and a processor ("PC" in fig. 1(a)) connected to the light sources and the light detectors, wherein the one or more light sources and the one or more light detectors are configured to measure the attenuation of the light signal at three or more  by measurements, hence empirically) and due to light scattering in the subject's tissue (See section 2.2, ll. 19-22; the correcting factor h is also related to the tissue and to be determined empirically). The respective subject-matter of claims 2-6, 11-14 is also disclosed, section 2.2, ll. 1-3 (claim 2; the discontinuous sub-range of claim 2 is not narrow in comparison to the range of Phan et al., close to the endpoints thereof, and appears to be just an arbitrary specimen), p. 4430, ll. 9-10 (claims 3, 11), section 2.2, Il. 16-17 (claims 4, 12; describing details of the algorithm, discloses the equation on p. 236 of the referenced document as equation (1)), section 2.2, |. 21 (claims 5, 13), section 2.2, equation (1) (claims 6, 14), the factor h is also related to the tissue and to be determined empirically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 7, 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. as applied to claims 1 – 6, 8, and 11 - 14 above, further in view of Balberg et al. (USPGPub 2006/0122475 – cited by Applicant). Phan et al. teach an optical measurement arrangement, as detailed above, relying on analysis of spectral data for determining information regarding analytes of interest. Phan et al. specifically detail measurements regarding hemoglobin and cytochrome-c-oxidase. However, additional optical measurement of a variety of analytes of interest, including spectroscopic determination of contamination of a fluid with meconium in an abdomen is well-known, also in combination with blood oxygen saturation determination (see for example Balberg et al., par. 11, 21, 140). As such, it would have been within the skill level of the art before the effective filing date of the claimed invention to modify the measured parameter of Phan et al. to include another known analyte of interest, including meconium, if required by the circumstances, since Balberg teaches the usefulness of measuring meconium along with a saturation value for assessment of fetal status. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    115
    536
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791